t c memo united_states tax_court stephen and sara galligan petitioners v commissioner of internal revenue respondent docket no filed date stephen galligan and sara galligan pro sese blaine c holiday for respondent memorandum opinion pajak special_trial_judge respondent determined deficiencies in petitioners’ federal_income_tax in the amounts of dollar_figure and dollar_figure for the taxable years and respectively unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure - - in an amended answer respondent claimed an increased deficiency of dollar_figure for a total deficiency of dollar_figure for the taxable_year after a concession by respondent the sole issue we must decide is whether petitioners are entitled to deduct legal educational expenses_incurred by petitioner sara galligan in obtaining her law degree some of the facts have been stipulated and are so found petitioners resided in kagan minnesota at the time they filed their petition petitioner sara galligan mrs galligan has been an academic and court law librarian for years mrs galligan has held a variety of law librarian positions as a state court employee for years she is currently the dakota county law library manager law library manager as the law library manager mrs galligan’s primary duties consist of legal research overall management and administration of the law library and support on an on-going basis to attorneys judges and other individuals using the dakota county law library she was president of the minnesota association of law librarians from to mrs galligan attended william mitchell law school from date through date and received her law degree while she attended law school mrs galligan worked full-time for the minnesota state law library she was admitted to the bar in minnesota on date although the courses taken to obtain her law degree improved or maintained her skills in her position as a law librarian mrs galligan’s employer did not require her to obtain a law degree or attend law school the job posting for mrs galligan’s position as law library manager only indicated that a law degree or at least two years of professional experience ina law library is strongly preferred during and petitioners claimed deductions of dollar_figure and dollar_figure respectively for mrs galligan’s legal educational expenses petitioners argue that they are permitted to deduct the expenses_incurred by mrs galligan while attending law school because the legal educational expenses improved and maintained her skills as a law librarian respondent contends that petitioners are not entitled to deduct mrs galligan’s legal educational expenses because the expenses led to her gualification for a new trade_or_business because the burden_of_proof does not affect the result in this case we find that sec_7491 has no bearing on the determination of the legal issues before us sec_162 allows a deduction for ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business section - - income_tax regs sets forth the guidelines for determining those educational expenses incident to a taxpayer’s trade_or_business which are deductible educational expenses may be considered ordinary and necessary business_expenses if the education maintains or improves skills required by the taxpayer in his employment or meets the express requirements of an employer imposed as a condition for the taxpayer’s continued employment status or rate of compensation sec_1_162-5 income_tax regs educational expenses however are not deductible if they are made by an individual for education which is part of a program of study being pursued by her which will lead to qualifying her in a new trade_or_business sec_1 b income_tax regs such educational expenses are not deductible even though the education may maintain or improve skills required by the individual in her employment sec_1 b income_tax regs examples and of sec_1 b income_tax regs illustrate this rule example a a self-employed_individual practicing a profession other than law for example engineering accounting etc attends law school at night and after completing his law school studies receives a bachelor of laws degree the expenditures made by a in attending law school are nondeductible because this course of study qualifies him for a new trade_or_business example assume the same facts as in example except that a has the status of an employee rather than a self-employed_individual and that his employer requires him to obtain a bachelor of laws degree a intends to continue practicing his nonlegal profession as an employee of such employer nevertheless the expenditures made by a in attending law school are not deductible since this course of study qualifies him for a new trade_or_business the regulations establish an objective standard for determining whether an educational expense is deductible 56_tc_1357 54_tc_398 in arbaugh v commissioner tcmemo_1992_565 the court held that pursuant to the regulations law school expenses constitute nondeductible personal expenses regardless of the taxpayer’s primary motive in pursuing such studies and regardless of whether such education improves or helps maintain the taxpayer’s skills in his business or profession because the course of study qualifies the taxpayer for a new trade_or_business the regulations do not predicate disallowance of the deduction on the actual practice of the new trade_or_business 52_tc_1106 affd 443_f2d_29 9th cir in weiler this court held that law school expenses were not deductible by an internal revenue_agent even though he never intended to practice in the legal profession the court held that whether the taxpayer’s present employment be considered that of an accountant internal revenue_agent or tax expert because the taxpayer was qualifying himself as a lawyer a trade_or_business separate and distinct from that in which he is now engaged his educational expenses were nondeductible weiler v commissioner supra pincite petitioners contend that mrs galligan obtained her law degree to maintain and improve her skills as a law librarian mrs galligan testified that knowledge of the law is both necessary and helpful in her duties as a law librarian petitioners also argue that mrs galligan did not practice as an attorney and is in fact not allowed to practice law according to the tenets of her profession petitioners rely on beatty v commissioner tcmemo_1980_ which we find distinguishable in beatty the court held that a taxpayer was allowed to deduct the educational expenses associated with the pursuit of a masters of science degree in administration in that case the court held that the studies provided the taxpayer with a broad general background in management and business administration activities which were already components of the taxpayer’s work activities id unlike the instant case the court noted that the taxpayer’s education did not qualify him for a new trade_or_business id we do not dispute that mrs galligan was an outstanding law librarian and that the legal education was helpful in her profession as a law librarian however by attending law school and obtaining her law degree mrs galligan became entitled to seek admission to the bar as she did and to enter the general - practice of law if she should choose unlike the taxpayer in beatty mrs galligan’s pursuit of a law degree qualified her for the practice of law thus mrs galligan’s law school education was part of a program which qualified her for a new trade_or_business accordingly we sustain respondent’s determination that mrs galligan’s legal education expenses are not deductible decision will be entered under rule
